 



Exhibit 10.8
Restricted Stock Agreement
Flowserve Corporation
2004 Stock Compensation Plan
This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between Flowserve Corporation, a New York corporation (the “Company”) and
«First_Name» «Last_Name» (the “Participant”) as of                     , 2008
(the “Date of Grant”).
W I T N E S S E T H
WHEREAS, the Company has adopted the Flowserve Corporation 2004 Stock
Compensation Plan (the “Plan”) to strengthen the ability of the Company to
attract, motivate and retain Employees, Outside Directors and Consultants who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company; and
WHEREAS, the Organization and Compensation Committee of the Board of Directors
of the Company believes that the grant of Restricted Stock to the Participant as
described herein is consistent with the stated purposes for which the Plan was
adopted; and
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1. Restricted Stock
In order to encourage the Participant’s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of «M_____of_Shares_Granted»
shares of Common Stock, subject to the conditions and restrictions set forth
below and in the Plan (the “Restricted Stock”).
2. Restrictions on Transfer Before Vesting

  (a)  
The Restricted Stock will be transferred of record to the Participant and a
certificate or certificates representing said Restricted Stock will be issued in
the name of the Participant immediately upon the execution of this Agreement.
Each of such Restricted Stock certificates will bear a legend as provided by the
Company, conspicuously referring to the terms, conditions and restrictions as
permitted under Section 15.9 of the Plan. The Company either shall retain
custody of such Restricted Stock certificate(s) prior to vesting (the
“Restriction Period”) or require the Participant to enter into an escrow
arrangement under which such Restricted Stock certificate(s) will be held by an
escrow agent. Certificates for shares of Common Stock free of restriction under
this Agreement and the Plan shall be delivered to the Participant promptly
after, and only after, the Restriction Period expires without forfeiture in
respect of such shares of Common Stock. The delivery of any shares of Restricted
Stock pursuant to this Agreement is subject to the provisions of Paragraph 9
below. The Participant, by his or her acceptance of this Agreement, shall
irrevocably grant to the Company a power of attorney to transfer any shares
forfeited pursuant to Paragraph 3 or Paragraph 4 and agrees to executive any
documents requested by the Company in connection with such forfeiture and
transfer. The provisions of this Paragraph 2 shall be specifically performable
by the Company in a court of equity or law.

 

1



--------------------------------------------------------------------------------



 



  (b)  
Absent prior written consent of the Committee, the shares of Restricted Stock
granted hereunder to the Participant may not be sold, assigned, transferred,
pledged or otherwise encumbered, whether voluntarily or involuntarily, by
operation of law or otherwise, from the Date of Grant until said shares shall
have become vested in the Participant over the three-year period following the
Date of Grant in accordance with the following table, or as otherwise provided
in Paragraph 3.

                      Aggregate Percentage of Shares of   Date   Restricted
Stock Granted herein which are Vested  
03/07/09
    331/3 %
03/07/10
    662/3 %
03/07/11
    100 %

  (c)  
Consistent with the foregoing, except as contemplated by Paragraph 6, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If the Participant or his Beneficiary hereunder shall become bankrupt
or attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by
Paragraph 6, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such right or benefit shall cease and
terminate.

3. Effect of Termination of Employment or Services

  (a)  
The Restricted Stock granted pursuant to this Agreement shall vest in accordance
with the vesting schedule reflected in Paragraph 2(b) above, as long as the
Participant remains employed by or continues to provide services to the Company
or a Subsidiary. If, however, either:

  (i)  
the Company and its Subsidiaries terminate the Participant’s employment (or if
the Participant is not an Employee, determine that the Participant’s services
are no longer needed), or

  (ii)  
the Participant terminates employment (or if the Participant is not an Employee,
ceases to perform services for the Company and its Subsidiaries),

 

2



--------------------------------------------------------------------------------



 



then the shares of Restricted Stock that have not previously vested in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as of
the date of such termination of employment (or cessation of services, as
applicable), shall be forfeited by the Participant to the Company.

  (b)  
Notwithstanding Paragraph 3(a) above, upon the cessation of the Participant’s
employment or services (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock.

4. Forfeiture and Disgorgement Upon Competition

  (a)  
Notwithstanding any provisions in this Agreement to the contrary, in the event
either (A) the Participant violates the provisions of Paragraph 4(b) or the
provisions of any restrictive covenants agreement by and between the Company or
its subsidiaries and the Participant or (B) the Participant, or anyone acting on
the Participant’s behalf, brings a claim against the Company seeking to declare
any term of this Paragraph 4 void or unenforceable or the provisions of any
other restrictive covenants agreement by and between the Company or its
subsidiaries and the Participant void or unenforceable, then:

  (i)  
the shares of Restricted Stock shall immediately cease to vest and all shares of
Restricted Stock that have not previously vested in accordance with the vesting
schedule reflected in Paragraph 2(b) above, as of the date of such violation
shall be forfeited by the Participant to the Company;

  (ii)  
the Participant will immediately sell to the Company one-third of all Restricted
Stock acquired by the Participant pursuant to this Agreement and that
Participant still owns on the date of such violation for the Fair Market Value
of such Restricted Stock on the date of sale to the Company;

  (iii)  
the Participant will immediately pay to the Company one-third of any gain that
the Participant realized on the sale of shares of Restricted Stock acquired
pursuant to this Agreement; and

  (iv)  
the Company shall be entitled to payment by the Participant of its attorneys’
fees and costs incurred in enforcing the provisions of Paragraph 4, in addition
to any other legal remedies.

The provisions of this Paragraph 4 shall survive the termination or expiration
of this Agreement.

 

3



--------------------------------------------------------------------------------



 



  (b)  
By execution of this Agreement, the Participant, either individually or as a
principal, partner, stockholder, manager, agent, consultant, contractor,
employee, lender, investor, volunteer or as a director or officer of any
corporation or association, or in any other manner or capacity whatsoever,
agrees to the following from the date of grant until the date one (1) year
immediately following his or her termination of employment (for any reason):

The Participant shall not, whether directly or indirectly, without the express
prior written consent of the Company:

  (i)  
Non-Competition
       
Become employed by, advise, perform services or otherwise engage in any capacity
with a Competing Business in the Restricted Area. For purposes of this
Agreement, “Competing Business” means any entity or business that is in the
business of providing flow management products and related repair and/or
replacement services. Because the scope and nature of the Company’s business is
international in scope and the Participant’s job duties are international in
scope, the “Restricted Area” is worldwide. However, the Participant may own,
directly or indirectly, solely as an investment, securities of any business
traded on any national securities exchange or NASDAQ, provided that the
Participant is not a controlling person of, or member of a group that controls
such business, and provided further that the Participant does not, directly or
indirectly, own three percent (3%) or more of any class of securities of such
business;
    (ii)  
Non-Solicitation
       
Solicit business from, attempt to transact business with, or transact business
with any customer or prospective customer of the Company with whom the Company
transacted business or solicited within the preceding twenty-four (24) months,
and which either: (1) the Participant contacted, called on, serviced, conducted
business with or had contact with during the Participant’s employment or that
the Participant attempted to contact, call on, service, or do business with
during the Participant’s employment; or (2) the Participant became acquainted
with or dealt with, for any reason, as a result of the Participant’s employment
with the Company. This restriction applies only to business that is in the scope
of services or products provided by the Company; or
    (iii)  
Non-Recruitment
       
Hire, solicit for employment, induce or encourage to leave the employment of the
Company or its subsidiaries any current employee of the Company or any former
employee of the Company or its subsidiaries whose employment ceased less than
three (3) months earlier.

 

4



--------------------------------------------------------------------------------



 



  (c)  
Confidential Information
       
Immediately upon Participant’s execution of this Agreement, and continuing on an
ongoing basis during Participant’s employment, the Company agrees to provide
Participant with new Confidential Information (defined in this Paragraph 4(c))
to which Participant has not previously had access. For purposes of this
Agreement, “Confidential Information” includes any trade secrets or confidential
or proprietary information of the Company, including, but not limited to, the
following:

  (i)  
information concerning customers, clients, marketing, business and operational
methods of the Company and their customers or clients, contracts, financial or
other data, technical data, e-mail and other correspondence or any other
confidential or proprietary information possessed, owned or used by any of the
Company;

  (ii)  
business records, product construction, product specifications, financial
information, audit processes, pricing, business strategies, marketing and
promotional practices (including internet-related marketing) and management
methods and information;

  (iii)  
financial data, strategies, systems, research, plans, reports, recommendations
and conclusions;

  (iv)  
names, arrangements with, or other information relating to any of the Company’s
customers, clients, suppliers, financiers, owners, representatives and other
persons who have business relationships with the Company or who are prospects
for business relationships with the Company; and

  (v)  
any non-public matter or thing obtained or ascertained by Participant through
Participant’s association with the Company, the use or disclosure of which might
reasonably be construed to be contrary to the best interests of the Company.

  (d)  
Non-Disclosure
       
In exchange for the Company’s promise to provide Participant with Confidential
Information, Participant shall not, during the period of Participant’s
employment or at any time thereafter, disclose to anyone, or publish, or use for
any purpose, any Confidential Information, except as: (i) required in the
ordinary course of the Company’s business or the Participant’s work for the
Company; (ii) required by law; or (iii) directed and authorized in writing by
the Company. Upon the termination of Participant’s employment for any reason,
Participant shall immediately return and deliver to the Company any and all
Confidential Information, computers, hard drives, papers, books, records,
documents, memoranda, manuals, e-mail, electronic or magnetic recordings or
data, including all copies thereof, which belong to the Company or relate to the
Company’s business and which are in Participant’s possession, custody or
control, whether prepared by Participant or others. If at any time after
termination of Participant’s employment, for any reason, Participant determines
that Participant has any Confidential Information in Participant’s possession or
control, Participant shall immediately return to the Company all such
Confidential Information in Participant’s possession or control, including all
copies and portions thereof.
    (e)  
By execution of this Agreement, the Participant agrees that the provisions of
this Paragraph 4 shall apply to all grants (including, without limitation,
grants of incentive stock options, nonqualified stock options and restricted
stock) made to the Participant pursuant to the Plan in 2006 and, to the extent
the provisions of such grants are inconsistent with any of the provisions of
this Paragraph 4, the Company and the Participant agree that (i) the provisions
of this Paragraph 4 shall control and (ii) the provisions of any such award
agreements are hereby amended by the terms of this Paragraph 4.

 

5



--------------------------------------------------------------------------------



 



5. Limitation of Rights
Nothing in this Agreement or the Plan shall be construed to:

  (a)  
give the Participant any right to be awarded any further Restricted Stock or any
other Award in the future, even if Restricted Stock or other Awards are granted
on a regular or repeated basis, as grants of Restricted Stock and other Awards
are completely voluntary and made solely in the discretion of the Committee;

  (b)  
give the Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary; or

  (c)  
confer upon the Participant the right to continue in the employment or service
of the Company or any Subsidiary, or affect the right of the Company or any
Subsidiary to terminate the employment or service of the Participant at any time
or for any reason.

6. Data Privacy
By execution of this Agreement, the Participant acknowledges that he/she has
read and understands the Flowserve Corporation Employee Data Protection Policy
(the “Policy”). The participant hereby consents to the collection, processing,
transmission, use and electronic and manual storage of their personal data by
the Company, Merrill Lynch & Co., Inc. (“Merrill Lynch”) and Solium Capital LLC
(“Solium”) in order to facilitate Plan administration. The Participant
understands and acknowledges that this consent applies to all
personally-identifiable data relevant to Plan administration, including: name,
home address, work email address, job title, GEMS ID, National Identification
Number or Social Security Number, employee status, work location, work phone
number, tax class, previous equity grant transaction data and compensation data.
The Participant understands that for purposes of Plan administration, the
Participant’s personal data will be collected and processed at 5215 N. O’Connor
Blvd, Suite 2300, Irving, Texas (USA), and transferred to Merrill Lynch at 4
World Financial Center, 250 Vesey St., New York, New York (USA) and Solium at
25900 West Eleven Mile, Suite 140, Southfield, Michigan (USA).
7. Prerequisites to Benefits
Neither the Participant, nor any person claiming through the Participant, shall
have any right or interest in the Restricted Stock awarded hereunder, unless and
until all the terms, conditions and provisions of this Agreement and the Plan
which affect the Participant or such other person shall have been complied with
as specified herein.
8. Rights as a Stockholder
Subject to the limitations and restrictions contained herein, the Participant
(or Beneficiary) shall have all rights as a stockholder with respect to the
shares of Restricted Stock, including the right to vote and receive dividends.

 

6



--------------------------------------------------------------------------------



 



9. Successors and Assigns
This Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Agreement except
to the extent and in the manner expressly permitted herein.
10. Securities Act
The Company will not be required to deliver any shares of Common Stock pursuant
to this Agreement if, in the opinion of counsel for the Company, such issuance
would violate the Securities Act of 1933, as amended (the “Securities Act”) or
any other applicable federal or state securities laws or regulations. The
Committee may require that the Participant, prior to the issuance of any such
shares, sign and deliver to the Company a written statement, which shall be in a
form and contain content acceptable to the Committee, in its sole discretion
(“Investment Letter”):

  (a)  
stating that the Participant is acquiring the shares for investment and not with
a view to the sale or distribution thereof;

  (b)  
stating that the Participant will not sell any shares of Common Stock that the
Participant may then own or thereafter acquire except either:

  (i)  
through a broker on a national securities exchange or

  (ii)  
with the prior written approval of the Company; and

  (c)  
containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

11. Federal and State Taxes

  (a)  
Any amount of Common Stock that is payable or transferable to the Participant
hereunder may be subject to the payment of or reduced by any amount or amounts
which the Company is required to withhold under the then applicable provisions
of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Common
Stock to be issued to the Participant a number of shares necessary to satisfy
the Company’s withholding obligations. The number of shares of Common Stock to
be withheld shall be based upon the Fair Market Value of the shares on the date
of withholding.

  (b)  
Notwithstanding Paragraph 10(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

  (i)  
the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;

 

7



--------------------------------------------------------------------------------



 



  (ii)  
the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant to satisfy the Company’s withholding
obligations, based on the Fair Market Value of the shares as of the date of
withholding;

  (iii)  
the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or

  (iv)  
any combination of the alternatives described in Paragraphs 10(b)(i) through
10(b)(iii) above.

  (c)  
Authorization of the Participant to the Company to withhold taxes pursuant to
one or more of the alternatives described in Paragraph 10(b) above must be in a
form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

12. Adjustment of Number of Shares of Restricted Stock
The number of shares of Restricted Stock granted hereunder shall be subject to
adjustment in accordance with Articles 11 and 12 of the Plan.
13. Definitions; Copy of Plan
Except as specifically provided otherwise herein, all capitalized terms used in
this Agreement shall have the same meanings ascribed to them in the Plan. By the
execution of this Agreement, the Participant acknowledges receipt of a copy of
the Plan.
14. Administration
This Agreement is subject to the terms and conditions of the Plan. The Plan will
be administered by the Committee in accordance with its terms. The Committee has
sole and complete discretion with respect to all matters reserved to it by the
Plan and the decisions of the majority of the Committee with respect to the Plan
and this Agreement shall be final and binding upon the Participant and the
Company. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.
15. No Right to Stock
No Participant and no beneficiary or other person claiming under or through such
Participant shall have any right, title or interest in any shares of Common
Stock allocated or reserved under the Plan or subject to this Agreement, except
as to such shares of Common Stock, if any, that have been issued or transferred
to such Participant.

 

8



--------------------------------------------------------------------------------



 



16. Notice
Any notice to be given to the Company or the Committee shall be addressed to the
Company in care of its Secretary at its principal office. Any such notice shall
be in writing and shall be delivered personally or shall be sent by first class
mail, postage prepaid, to the Company.
17. Amendments
This Agreement may be amended only by a written agreement executed by the
Company and the Participant. Any such amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.
18. Governing Law
This Award Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas.
19. Definitions
All capitalized terms in this Agreement shall have the meanings ascribed to them
in the Plan unless otherwise defined in this Award Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Participant has hereunto set
his/her hand as of the day and year first above written.

            FLOWSERVE CORPORATION
      By:   Lewis M. Kling [c73030c7303001.gif]         Name:   Lewis M. Kling 
      Title:   President and Chief Executive Officer        «First_Name»
«Last_Name»
      Name:                      

 

9